Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected as being vague and indefinite when the claims recite "exposing the surface to shear stress, wherein a film comprising an optically transmissive polymer matrix; and a liquid crystal dispersed in the optically transmissive polymer matrix is disposed on the surface”, and “exposing the surface to sheer stress includes exposing the surface to air flow over the surface”; because the recitations cause confusing and one of ordinary skill in the art would not know what the surface is claimed. In this office action, it is taken that “the surface” is the surface of the film of polymer matrix having dispersed liquid crystal, and the claim recitation should be amended accordingly. Claim 19 is are also rejected for depending from claim 18 thus inclusion of indefinite features. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (chapter 4, polymer dispersed liquid crystal film for shear stress measurement, of record).
Regarding claims 1-10, Wang et al discloses a film for measuring shear stress  comprising an optically transmissive polymer matrix with a liquid crystal dispersed in the polymer matrix, which is disposed on a substrate and at least a portion of the liquid crystal is exposed on a side of the optically transmissive polymer matrix opposite the substrate, wherein the liquid crystal is a single-component of nematic liquid crystal  which forms a plurality of liquid crystal domains distributed within the optically transmissive polymer matrix. (Experimental section, page 5, nematic LC-E7 dispersed in a polymethyl methacrylate or a poly(dimethylsiloxane). Wang et al also discloses that the liquid crystal is radially aligned within the plurality of liquid crystal domains with domains size overlapping the present claimed range as in claims 5 and 6 (pages 12-18, Figure 0.11, b and Figure 0.12, and Figure 0.14), and the ratio of polymer matrix to liquid crystal can be in the present claimed range (PMMA/E7=35/65, PDMS/E7=1:1, 1:2). Wang et al further discloses that the polymer matrix can be crosslinked by a curing agent with weight ratio falling within instantly claimed range as in claim 9 (page 23). 
Regarding claims 11-20, wang et al also discloses a system for measuring shear stress, wherein the system comprises a film of an optically transmissive polymer matrix with a liquid crystal dispersed in the matrix, and at least a portion of the liquid crystal is exposed on a side of the optically transmissive polymer matrix opposite the substrate; a polarized light source positioned to emit polarized light onto the film; and a sensor configured to generate a signal based on optical anisotropy of light received by the sensor from the film and satisfying all the limitation as recited in the present claims 11-17 (pages 6- 10, Fig 0.4 to Figure 0.7) . Wang et al also discloses a method of measuring the sheet  stress on a surface comprising exposing the surface of a film comprising an optically transmissive polymer matrix with a liquid crystal dispersed in the polymer matrix; illuminating the film with polarized light; measuring an amount of optical anisotropy in light reflected off of the film; and correlating the amount of optical anisotropy with an amount of sheer stress; and the shear stress includes air flow over the surface (Page 6-10, Figure 0.4-0.7).
Claims 1-4, 8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Shear Sensitive Polymer Dispersed Liquid Crystal, of record).
Regarding claims 1-4, 8 and 10, Li discloses a film for measuring shear stress  comprising an optically transmissive polymer matrix with a liquid crystal dispersed in the polymer matrix, which is disposed on a substrate and at least a portion of the liquid crystal is exposed on a side of the optically transmissive polymer matrix opposite the substrate, wherein the liquid crystal is a single-component of nematic liquid crystal  which forms a plurality of liquid crystal domains distributed within the optically transmissive polymer matrix (pages 9-10, pages 30-31, nematic LC-E7 dispersed in a polymethyl methacrylate). Li also discloses that the ratio of polymer matrix to liquid crystal can be in the present claimed range (PMMA/E7=1:1)). Li further discloses that the polymer matrix can be crosslinked by a curing agent (page 35, hardener reads upon curing agent). 
Regarding claims 11-20, Li discloses a system for measuring shear stress, wherein the system comprises a film of an optically transmissive polymer matrix with a liquid crystal dispersed in the matrix, and at least a portion of the liquid crystal is exposed on a side of the optically transmissive polymer matrix opposite the substrate; a polarized light source positioned to emit polarized light onto the film; and a sensor configured to generate a signal based on optical anisotropy of light received by the sensor from the film and satisfying all the limitation as recited in the present claims 11-17 ((pages 14-, Figure 1.7, 1.8 and figure 2.1). Li also discloses a method of measuring the sheet  stress on a surface comprising exposing the surface of a film comprising an optically transmissive polymer matrix with a liquid crystal dispersed in the polymer matrix; illuminating the film with polarized light; measuring an amount of optical anisotropy in light reflected off of the film; and correlating the amount of optical anisotropy with an amount of sheer stress; and the shear stress includes air flow over the surface (Page 14-19, Figure 1.7, 1.8 and 2.1, page 38, reflective method)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li  (Shear Sensitive Polymer Dispersed Liquid Crystal, of record) as evidenced by Wang et al (chapter 4, polymer dispersed liquid crystal film for shear stress measurement, of record).
Regarding claims 5-7, Li teaches all the limitations of claim 4, but Li fails to expressly set forth that the liquid crystal domain has diameter in the present claimed ranges and the liquid crystal is radially aligned within the liquid crystal domains, however, since Li discloses the polymer dispersed liquid crystal (PDLC) forms from E7 being dispersed in polymethyl methacrylate matrix (pages 30-31), which is identical to the PDLC as discloses in the Weng, wherein the liquid crystal domain diameter satisfying instantly claimed range and the liquid crystal is radially aligned within the liquid crystal domains. Therefore, it is reasonable to expect that the PDLC of Li also satisfies the domain size and  liquid crystal alignment as presently claimed. Regarding claim 9, Wang also evidences that the weight ratio of polymer to curing agent can be in the presently claimed range in order to render the PDLC having proper elasticity (page 23 of Wang et al).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782